Title: From David Humphreys to William Stephens Smith, 27 December 1782
From: Humphreys, David
To: Smith, William Stephens


                        Dear Smith

                            Head Quarters Dec. 27th 1782
                        
                        The Commander in Chief who has just gone to Poughkeepsie, has left it in charge with me to acknowledge the
                            receipt of your Letter of the 25th and to inform you that he has no objections to your coming to the Army for the
                            purposes you Mention; at which time your friends will be very happy to see you at Head Quarters—Mrs Washington (who
                            desires me to present her Complts to you) has often expressed a wish to that effect since her arrival.
                        Orders will be lodged by this conveyance at Kings Ferry to forward your Dispatches. I enclose a number of late
                            Papers for your amusement & remain with great sincerity, Your friend & Hble Servt
                        
                            D. Humphrys A.D. Camp
                        
                        
                            P.S. The Genl desires you will forward the Letter to Sir Guy Carlton by Flag.
                        

                    